COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
Cause number:            01-17-00580-CV
Style:                   Art Shaban v. The Hertz Corporation
Date motion filed*:      December 11, 2017
Type of motion:          Unopposed Motion to Extend Time to File Appellant’s Appellate Brief
Party filing motion:     Appellant Art Shaban’s counsel, Peter J. Clarke Jr.
Document to be filed:    Evidence of payment for Clerk’s Record

If motion to extend time:
       Original due date:                 N/A
       Number of extensions granted:          0         Current Due Date: N/A
       Date Requested:                    January 31, 2018

Ordered that motion is:
       Granted in part
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although the reporter’s record was filed on November 10, 2017, the Clerk of this Court
       notified appellants on October 13, 2017, that the clerk’s record had not been filed due
       to appellant’s lack of payment, and requested that appellant provide evidence of
       payment for that record by November 13, 2017. See TEX. R. APP. P. 37.3(b).
       Accordingly, appellant’s brief extension request is denied without prejudice to
       refiling after the clerk’s record is filed. See id. 38.6(a)(1) (noting that appellant’s brief
       is due 30 days after later of the date the clerk’s or reporter’s record is filed). However,
       if appellant fails to provide evidence of payment for the clerk’s record within 10
       days of the date of this Order, this appeal may be dismissed for want of prosecution
       without further notice. See id. 37.3(b), 42.3(b), (c).

Judge’s signature: /s/ Evelyn V. Keyes
                                                  Acting for the Court

Date: December 21, 2017




November 7, 2008 Revision